Exhibit 10.5

Notwithstanding anything herein to the contrary, the liens and security interest
granted to the Agent pursuant to or in connection with this Agreement or any
other Security Document, and the exercise of any right or remedy by the Agent or
any other Secured Party hereunder or thereunder are subject to the provisions of
the Subordination and Intercreditor Agreement dated as of February [    ], 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Subordination and Intercreditor Agreement”), among Deerfield Private Design
Fund IV, L.P., as Facility Agent, Deerfield ELGX Revolver, LLC, as ABL Agent
(the Facility Agent and the Facility Agent, the “First Lien Agents”), Wilmington
Trust, National Association, as Second Lien Agent, the Noteholders party
thereto, and Endologix, Inc. In the event of any conflict between the terms of
the Subordination and Intercreditor Agreement and this agreement or any Security
Document, the terms of the Subordination and Intercreditor Agreement shall
control.

JUNIOR LIEN SECURITY AGREEMENT

dated as of February [    ], 2020

by and between

Endologix, Inc.,

as Company

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent for itself and the other Secured Parties



--------------------------------------------------------------------------------

JUNIOR LIEN SECURITY AGREEMENT

This JUNIOR LIEN SECURITY AGREEMENT (this “Agreement”), dated as of February
[     ], 2020, by and between Endologix, Inc., a Delaware corporation (the
“Company”) and Wilmington Trust, National Association, as Collateral Agent (the
“Agent”).

RECITALS

Reference is made to that certain Indenture dated as of February [    ], 2020 ,
between the Company and Wilmington Trust, National Association, as Trustee and
Collateral Agent (as amended, waived, supplemented or otherwise modified from
time to time, the “Indenture”). Pursuant to the Indenture, the Company has
issued $[                ] aggregate principal amount of 5.0% Voluntary
Convertible Senior Secured Notes due 2024 (the “Notes”);

WHEREAS, it is a condition precedent to the release of the funds constituting
proceeds from issuance of the Notes that the Company shall have executed and
delivered this Agreement and all other applicable Security Documents (as defined
below) to the Agent for the benefit of the Agent and the other Secured Parties
(as defined below);

WHEREAS, the Company has previously granted to (i) the Facility Agent (as
defined below), for the benefit of the holders of the obligations under the
Facility Agreement (as defined below), a senior priority security interest in
the Collateral and (ii) the ABL Agent (as defined below), for the benefit of the
holders of obligations under the ABL Agreement (as defined below), a senior
priority security interest in the Collateral;

WHEREAS, the security interest granted by the Company hereunder to the Agent is
subject to the senior priority security interests of the Facility Agent and the
ABL Agent; and

WHEREAS, the relative rights and priorities of the grantees in respect of the
Collateral are governed by the Subordination and Intercreditor Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Subordination and Intercreditor Agreement”) a copy of
which is annexed hereto as Exhibit A, among the Company, the Facility Agent, the
ABL Agent, the Agent and the holders of the Notes.

Accordingly, the parties hereto agree as follows:

SECTION 1. DEFINITIONS.

1.1 Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture and the following
terms are used herein as defined in the UCC (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
“accounts”, “certificated security”, “chattel paper”, “commercial tort claims”,
“commodity contract”, “deposit accounts”, “documents”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangibles”, “goods”,
“health care insurance receivables”, “instruments”, “inventory”, “leases”,
“letter-of-credit rights”, “money”, “payment intangibles”, “product”, “record”,
“securities account”, “security”, “supporting obligations”, and “tangible
chattel paper”. It is hereby agreed that the term “instrument” shall not include
checks received in the ordinary course of business.

1.2 Whenever used in this Agreement, the Exhibits or the Schedules attached
hereto, unless the context otherwise requires, the following terms have the
following meanings:



--------------------------------------------------------------------------------

“ABL Agent” has the meaning assigned to such term in the Subordination and
Intercreditor Agreement.

“ABL Agreement” has the meaning assigned to such term in the Subordination and
Intercreditor Agreement.

“Agent” has the meaning set forth in the preamble of this Agreement.

“Agreement” has the meaning set forth in the preamble of this Agreement.

“Bank of America Cash Collateral Account” means that certain deposit account
#******4066 of the Company at Bank of America, N.A. (or such replacement deposit
account provided by Bank of America, N.A. or by another commercial bank)
established and maintained for the sole purpose of providing cash collateral in
favor of Bank of America, N.A. (or such replacement commercial bank) for
obligations of the Company in respect of certain commercial credit cards
provided to the Company by Bank of America, N.A. (or such replacement commercial
bank); provided that the aggregate amount on deposit in such deposit account (or
such replacement deposit account) shall not at any time exceed $2,500,000.

“Closing Date” means February [     ], 2020 or on such other date as the Company
and Agent may agree in writing.

“Company” has the meaning set forth in the preamble of this Agreement.

“Collateral” means all of the Company’s assets, whether now owned or hereafter
created, acquired or arising, including without limitation, all of the Company’s
right, title and interest in and to the following:

(a) all goods, accounts (including health care insurance receivables),
equipment, inventory, contract rights or rights to payment of money, leases,
license agreements and other licenses, franchise agreements, general
intangibles, commercial tort claims (including any Identified Claims),
documents, instruments (including any promissory notes) (and any distribution of
property made on, in respect of or in exchange for such instruments from time to
time), chattel paper (whether tangible chattel paper or electronic), cash, Cash
Equivalents, deposit accounts, Intellectual Property, Intellectual Property
Licenses, securities accounts, fixtures, letter-of-credit rights (whether or not
the letter of credit is evidenced by a writing), securities, all other Pledged
Collateral and Pledged Investment Property (including any distribution of
property made on, in respect of or in exchange for such Pledged Collateral
and/or Pledged Investment Property from time to time) and all supporting
obligations related to any of the foregoing, and financial assets, wherever
located;

(b) all books and records relating to any of the foregoing;

(c) all property of the Company held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of the Company or as to which the Company may have any right or power,
including but not limited to cash; and

(d) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, Proceeds and insurance Proceeds of
any or all of the foregoing.

 

3



--------------------------------------------------------------------------------

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Company, shall refer to the Company’s
Collateral or the relevant part thereof. Notwithstanding the foregoing,
“Collateral” shall not include Excluded Property; provided, however, that if and
when any assets cease to be Excluded Property, the term “Collateral” shall
include such assets and a Lien on and security interest in such assets shall be
deemed granted therein pursuant to Section 3.1 hereof.

“Copyrights” means any and all rights in any works of authorship, including
(A) copyrights and moral rights, (B) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 8, (C) income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of the Company’s
rights corresponding thereto throughout the world.

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

“Excluded Domestic Holdco” means a wholly-owned Domestic Subsidiary of the
Company substantially all of the assets of which consist of equity interests of
Excluded Foreign Subsidiaries held directly or indirectly by such Subsidiary and
which does not engage in any business, operations or activity other than that of
a holding company, excluding for purposes of such determination, Indebtedness of
such Excluded Foreign Subsidiaries.

“Excluded Foreign Subsidiary” means any Foreign Subsidiary which is a controlled
foreign corporation (as defined in the Code) that has not guaranteed or pledged
any of its assets to secure, or with respect to which there shall not have been
pledged two-thirds or more of the voting Stock to secure, any Indebtedness
(other than the Obligations) of the Company.

“Excluded Property” means, collectively:

(a) voting shares of any (A) Excluded Foreign Subsidiary of the Company or
(B) Excluded Domestic Holdco, in each case, in excess of 65% of all of the
issued and outstanding voting shares of equity interests of such subsidiary;

(b) any lease, license, contract, property right or agreement as to which, if
and to the extent that, and only for so long as, the grant of a security
interest therein shall (1) constitute or result in a breach, termination or
default under any such lease, license, contract, property right or agreement or
render it unenforceable, (2) be prohibited by any applicable law or (3) require
the consent of any third party (in each case of clauses (1), (2) and (3), other
than to the extent that any such breach, termination, default, prohibition or
requirement for consent would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any
other applicable Law), provided that such security interest shall attach
immediately to each portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified above;

(c) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(d) motor vehicles and other assets, in each instance, in which perfection of a
security requires notation on certificates of title with a value, individually,
of less than $250,000;

 

4



--------------------------------------------------------------------------------

(e) without in any way limiting clause (a) above, equity interests in any Person
(other than wholly owned Subsidiaries) to the extent not permitted by the terms
of such Person’s organizational or joint venture documents;

(f) any assets financed by purchase money indebtedness or capital leases, if the
documentation governing such purchase money indebtedness or capital leases
prohibits the creation of a security interest or lien thereon or requires the
consent of any Person as a condition to the creation of any other security
interest or lien on such property or if such contract or other agreement would
be breached or give any party the right to terminate it as a result of creation
of such security interest or lien;

(g) any assets as to which either the Facility Agent or the ABL Agent does not
have a prior perfected security interest; and

(h) the Bank of America Cash Collateral Account;

provided, however, notwithstanding anything to the contrary herein, “Excluded
Property” shall not include any proceeds, products, substitutions, receivables
or replacements of Excluded Property (unless such proceeds, products,
substitutions, receivables or replacements would otherwise constitute Excluded
Property).

“Facility Agent” has the meaning assigned to such term in the Subordination and
Intercreditor Agreement.

“Facility Agreement” has the meaning assigned to such term in the Subordination
and Intercreditor Agreement.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.6 hereof.

“Identified Claims” means the commercial tort claims described on Schedule 5, as
such schedule shall be supplemented from time to time in accordance with the
terms and conditions of this Agreement.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property License” means, with respect to the Company (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (1) any software license
agreements, (2) the license agreements listed on Schedule 9, and (3) the right
to use any of the licenses or other similar rights described in this definition
in connection with the enforcement of the Agent’s rights under the Security
Documents.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form reasonably agreed to by the
Agent.

 

5



--------------------------------------------------------------------------------

“Issuers” means the collective reference to each issuer of Pledged Collateral
and Pledged Investment Property.

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention or
other encumbrance on or with respect to property or interest in property having
the practical effect of constituting a security interest, in each case with
respect to the payment of any obligation with, or from the proceeds of, any
asset or revenue of any kind.

“Paid in Full” and “Payment in Full” each means with respect to Secured
Obligations, all Secured Obligations have been repaid in full in cash (other
than any unasserted contingent indemnification obligations); provided that the
foregoing shall be subject to any reinstatement pursuant to (and the other
provisions set forth in) Section 8.18).

“Patents” means patents and patent applications, including (A) the patents and
patent applications listed on Schedule 10, (B) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (C) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (D) the right to sue for
past, present, and future infringements thereof, and (E) all of the Company’s
rights corresponding thereto throughout the world.

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited liability
partnership, joint stock company, unincorporated organization, government entity
or any political subdivision or agency thereof, or any other entity.

“Pledged Collateral” means, collectively, the Pledged Equity and the Pledged
Debt Instruments.

“Pledged Debt Instruments” means all right, title and interest of the Company in
instruments evidencing any Indebtedness owed to the Company or other obligations
owed to the Company, including all Indebtedness described on Schedule 1, issued
by the obligors named therein. Pledged Debt Instruments excludes any Excluded
Property.

“Pledged Equity” means collectively, all Pledged Interests and Pledged Stock.

“Pledged Interests” shall mean, with respect to each limited liability company,
partnership or other organization listed on Schedule 1, (i) the Stock in such
limited liability company, partnership or other organization owned by the
Company and listed on Schedule 1, and the certificates, if any, representing
such interests and any interest of the Company, as applicable, on the books and
records of such limited liability company, partnership or other organization or
on the books and records of any securities intermediary pertaining to such
interests, (ii) the Stock of any other Person whose Stock is at any time
hereafter issued or granted to, or held by the Company, and (iii) all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all interests set forth in
the preceding clauses (i) and (ii). Pledged Interests excludes any Excluded
Property.

“Pledged Investment Property” means the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the UCC
and (ii) all “financial assets” as such term is defined in Section 8-102(a)(9)
of the UCC, other than any Pledged Equity or Pledged Debt Instruments. Pledged
Investment Property excludes any Excluded Property.

 

6



--------------------------------------------------------------------------------

“Pledged Stock” shall mean, with respect to each corporation listed on Schedule
1, the Stock of such corporation owned by the Company and listed on Schedule 1,
and the certificates, if any, representing such shares and any interest of the
Company, as applicable, in the entries on the books of the issuer of such shares
or on the books of any securities intermediary pertaining to such shares and the
Stock of any other Person whose Stock is at any time hereafter issued to or
granted to or held by the Company, and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares. Pledged Stock excludes
any Excluded Property.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include all dividends or other income from
the Pledged Investment Property, collections thereon or distributions or
payments with respect thereto.

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an instrument or chattel
paper and whether or not it has been earned by performance (including any
accounts).

“Secured Obligations” means any principal, premium, interest (including any
interest and fees accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest or fees is an
allowed or allowable claim under applicable law), penalties, fees,
indemnifications, reimbursements, damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under any of the
Indenture, the Notes and the Security Documents.

“Secured Parties” means, collectively, the Agent, the Trustee, the Holders of
Notes and the other holders of Secured Obligations.

“Security Documents” means this Agreement, the Intellectual Property Security
Agreements and the security agreements, mortgages, pledge agreements, agency
agreements and other instruments and documents executed and delivered pursuant
to this Agreement or any of the foregoing, as the same may be amended,
supplemented or otherwise modified from time to time and pursuant to which
Collateral is pledged, assigned or granted to or on behalf of the Agent for the
benefit of the Secured Parties or notice of such pledge, assignment or grant is
given.

“Subordination and Intercreditor Agreement” has the meaning set forth in the
recitals to this Agreement.

“Subsidiary” or “Subsidiaries” means, with respect to any Person, (a) any
corporation of which an aggregate of more than fifty percent (50%) of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether, at the
time, capital stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of more than fifty percent
(50%) of such capital stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%) or of which any such Person is a
general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Company.

 

7



--------------------------------------------------------------------------------

“Third Party Payor Programs” means all private or governmental programs
providing health care benefits, whether through insurance or otherwise, that are
sponsored by a Third Party Payor.

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (A) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 11, (B) all renewals thereof, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(D) the right to sue for past, present and future infringements and dilutions
thereof, (E) the goodwill of the Company’s business symbolized by the foregoing
or connected therewith, and (F) all of the Company’s rights corresponding
thereto throughout the world.

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

SECTION 2. [RESERVED].

SECTION 3. GRANT OF SECURITY INTEREST.

3.1 Grant. The Company hereby collaterally assigns and grants to Agent, for the
benefit of the Secured Parties, a Lien on and security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations. Notwithstanding the foregoing, no Lien or
security interest is hereby granted on any Excluded Property.

3.2 Company Remains Liable. Anything herein to the contrary notwithstanding,
(i) the Company shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Agent of any of
the rights hereunder shall not release the Company from any of its duties or
obligations under such contracts, agreements and other documents included in the
Collateral, and (iii) neither the Agent nor any other Secured Party shall have
any obligation or liability under any contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of the Company thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder.

SECTION 4. REPRESENTATIONS AND WARRANTIES.

The Company hereby represents and warrants to Agent and the other Secured
Parties that the following are true, correct and complete, in each case to the
extent and in the manner set forth herein, on the Closing Date:

4.1 Title; No Other Liens. The Company (i) is the record and beneficial owner of
the Collateral pledged by it hereunder constituting instruments or certificates
and (ii) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted by it hereunder.

4.2 Valid Liens. The security interests granted in the Collateral pursuant to
this Agreement constitute a valid and continuing perfected security interest in
all of the Company’ rights in the Collateral in favor of Agent as collateral
security for the Secured Obligations, enforceable in accordance with the terms
hereof,

 

8



--------------------------------------------------------------------------------

except as such enforceability may be limited by applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally upon (A) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
UCC, completion of the filings and payment of related fees and expenses and the
other actions specified on Schedule 2 (which filings and other documents
referred to on Schedule 2 have been delivered to Agent in completed form), (B)
with respect to any deposit account or securities account, the execution of
control agreements, and (C) in the case of all Copyrights, Trademarks and
Patents for which UCC filings are insufficient, all appropriate filings having
been made with the applicable Intellectual Property registries, including but
not limited to the United States Copyright Office or the United States Patent
and Trademark Office, as applicable.

4.3 Company Information. On the Closing Date, Schedule 3 sets forth (i) the
Company’s jurisdiction of organization, (ii) the location of the Company’s chief
executive office, (iii) the Company’s exact legal name as it appears on its
organizational documents and (iv) the Company’s organizational identification
number (to the extent the Company is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.

4.4 Collateral Locations. On the Closing Date, Schedule 4 sets forth (i) each
place of business of the Company (including its chief executive office), (ii)
all locations where any material portion of inventory and equipment owned by the
Company is kept (other than (A) inventory or equipment that is otherwise in
transit or out for repair, refurbishment or processing in the Ordinary Course of
Business, (B) de minimis amounts of inventory with sales personnel and at
medical facilities or (C) otherwise disposed of in a transaction permitted by
the Indenture), (iii) all locations where the Company’s books and records
concerning the Collateral are kept and (iv) whether each such Collateral
location and place of business (including the Company’s chief executive office)
is owned or leased (and if leased, specifies the complete name and notice
address of each lessor) or otherwise occupied (and if otherwise occupied,
describes the nature of such occupation).

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(i) farm products, (ii) as-extracted collateral, (iii) timber to be cut or
(iv) vessels, aircraft or any other personal property subject to any certificate
of title or other registration statute of the United States, any State or other
jurisdiction, except for motor vehicles owned by the Company and used by
employees of the Company in the Ordinary Course of Business.

4.6 Pledged Collateral and Pledged Investment Property.

(a) The Pledged Collateral pledged by the Company hereunder is listed on
Schedule 1 and, with respect to the Pledged Equity, constitutes all the issued
and outstanding equity interests of each Issuer owned by the Company as set
forth on Schedule 1. None of the Pledged Equity is a certificated security or
otherwise represented or evidenced by any certificate, and no foreign Issuer has
certificated its Stock nor is the Company (or any representative, agent or any
other Related Party of the Company) holding any certificate of Stock of any
foreign Issuer.

(b) All of the Pledged Equity has been duly authorized and validly issued and,
in the case of shares of capital stock and membership interests, is fully paid
and nonassessable.

(c) Each of the Pledged Equity, Pledged Debt Instruments and Pledged Investment
Property constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally.

(d) Schedule 1A lists all Pledged Investment Property owned by the Company as of
the Closing Date. The Company is the record and beneficial owner of, and has
good and valid title to, the Pledged Investment Property pledged by it
hereunder.

(e) [Reserved].

 

9



--------------------------------------------------------------------------------

(f) Upon the occurrence and during the continuance of an Event of Default, Agent
shall be entitled to exercise all of the rights of the Company granting the
security interest in any Pledged Equity, and a transferee or assignee of such
Pledged Equity shall become a holder of such Pledged Equity to the same extent
as the Company and be entitled to participate in the management of the Issuer of
such Pledged Equity, and, subject to Agent’s exercise of remedies pursuant to
Section 6 hereof, upon the transfer of the entire interest of the Company, the
Company shall, by operation of law, cease to be a holder of such Pledged Equity.

4.7 Receivables.

(a) [Reserved].

(b) [Reserved].

4.8 [Reserved].

4.9 Commercial Tort Claims. The only commercial tort claims that the Company is
asserting or intends to assert in which the potential recovery exceeds $250,000
in the aggregate are those listed on Schedule 5, as may be supplemented from
time to time by delivery thereof to Agent, which sets forth such information
separately for the Company.

4.10 Enforcement. No material permit, notice to or filing with any Governmental
Authority or any other Person or any material consent from any Person is
required for the exercise by Agent of its rights (including voting rights)
provided for in this Agreement or the enforcement of remedies in respect of the
Collateral pursuant to this Agreement, including the transfer of any Collateral,
except (i) as may be required in connection with the disposition of any portion
of the Pledged Collateral by laws affecting the offering and sale of securities
generally, (ii) any approvals that may be required to be obtained from any
bailees or landlords to collect the Collateral, (iii) permits or consents which
have been obtained and notices or filings which have been made, (iv) any
requirements set forth in any assignment of claims act and laws, (v) in
connection with perfection methods (other than the filing of UCC financing
statements) and (v) as set forth in the Subordination and Intercreditor
Agreement.

4.11 Accounts. Set forth on Schedule 6, as such Schedule may be updated from
time to time to reflect changes resulting from transactions permitted under the
Security Documents) is a listing of all of Company’s and its Subsidiaries’
Deposit Accounts and Securities Accounts as of the Closing Date, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

4.12 Real Property. Schedule 7 sets forth all Real Property owned by any of the
Company as of the Closing Date.

4.13 Intellectual Property. As of the Closing Date: (i) Schedule 8 provides a
complete and correct list of all registered Copyrights owned by the Company and
all other Copyrights owned by the Company and material to the conduct of the
business of the Company; (ii) Schedule 9 provides a complete and correct list of
all Intellectual Property Licenses (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to the Company pursuant to end-user licenses)
entered into by the Company that are material to the business of the Company,
including any Intellectual Property Licenses that relate to Intellectual
Property that is incorporated in any Inventory, software, or other product
marketed, sold, licensed, or distributed by the Company; (iii) Schedule 10
provides a complete and correct list of all Patents owned by

 

10



--------------------------------------------------------------------------------

the Company; and (iv) Schedule 11 provides a complete and correct list of all
registered Trademarks owned by the Company and all other Trademarks owned by the
Company and material to the conduct of the business of the Company.

SECTION 5. COVENANTS.

The Company covenants and agrees with Agent that, from and after the date of
this Agreement until the Secured Obligations shall have been Paid in Full:

5.1 [Reserved].

5.2 Maintenance of Perfected Security Interest; Further Documentation.

(a) The Company shall maintain the security interests created by this Agreement
as perfected security interests (to the extent such security interests can be
perfected by the filing of a UCC financing statement) by filing within the
appropriate jurisdictions such financing statements (including continuation
statements and necessary amendments) in accordance with the UCC. Nothing in this
Agreement or in any other Security Document shall require the Company (nor is
the Agent authorized) to make any filings or take any other actions in any
jurisdiction outside of the United States to record or perfect the Agent’s
security interest in any Collateral.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

5.3 Changes in Locations, Name, etc. The Company shall not, without providing
Agent with written notice within 10 Business Days of the occurrence thereof and
delivery to Agent of all additional financing statements and other documents as
to the validity and perfection (by filing) of the security interests provided
for herein:

(a) [Reserved];

(b) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

(c) change its name, organizational identification number (if any), identity or
corporate structure, except as permitted by Section 4.02 of the Indenture upon
prior written notice thereof to the Agent.

5.4 [Reserved].

5.5 [Reserved].

5.6 [Reserved].

5.7 Intellectual Property. Only to the extent the First Lien Agents have also
made any such request or received any such notice, and except, in each case,
where the failure to do so could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect (provided that no such Material
Adverse Effect qualifier should apply to Section 5.7(b)):

(a) In order to facilitate filings with the United States Patent and Trademark
Office and the United States Copyright Office, the Company shall execute and
record with the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements to further evidence
Agent’s Lien on the Company’s Patents, Trademarks, or Copyrights, and the
General Intangibles of the Company relating thereto or represented thereby.

(b) At the time of delivery of (A) if Endologix is required to file reports
pursuant to Section 13 or 15(d) of the Exchange Act, the 10-Q and 10K filings
(or, if earlier, the time delivery thereof is required by the SEC) or (B) if
Endologix is not required to file reports pursuant to Section 13 of 15(d) of the
Exchange Act, concurrent with the preparation of its quarterly and annual
financial statements, the Company will notify Agent of applications filed for
the registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof. Within five
(5) Business Days of such delivery, the Company shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as
necessary to evidence Agent’s security interest in any Intellectual Property
owned by the Company, including any Copyright, Patent or Trademark and the
goodwill and general intangibles of the Company relating thereto or represented
thereby. The Agent shall have no obligation to monitor any such filings.

5.8 Other Matters.

 

11



--------------------------------------------------------------------------------

(a) Without limiting the Company’s obligations under Section 5.2, the Company
authorizes Agent and its Affiliates directors, partners, officers, employees,
agents, counsel and advisors to, at any time and from time to time, file or
record financing statements, continuation statements, amendments thereto, and
other filing or recording documents or instruments with respect to any
Collateral in such forms and in such offices as Agent or such other Person
reasonably determines appropriate to perfect (by filing), or continue or
maintain perfection (by filing) of, the security interests of Agent under this
Agreement, and such statements, amendments, documents, and instruments may
describe the Collateral covered thereby as “all assets of the debtor” of the
Company, or words of similar effect and may contain any other information
required pursuant to the UCC for the sufficiency of filing office acceptance of
any financing statement, continuation statement or amendment, and the Company
agrees to furnish any such information to Agent promptly upon Agent’s reasonable
request. Any such financing statement, continuation statement or amendment may
be filed at any time in any jurisdiction. A copy of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. The Company also hereby
ratifies its authorization for Agent and any Third Party Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof. To the
extent permitted by law, the Company hereby (i) waives any right under the UCC
or any other Applicable Law to receive notice and/or copies of any filed or
recorded financing statements, amendments thereto, continuations thereof or
termination statements and (ii) releases and excuses each Secured Party from any
obligation under the UCC or any other Applicable Law to provide notice or a copy
of any such filed or recorded documents.

(b) [Reserved].

(c) [Reserved].

5.9 [Reserved].

5.10 [Reserved].

5.11 Further Assurances. The Company agrees that from time to time, at its own
expense, the Company will promptly (i) cause the filing of any financing
statements or continuation statements, and amendments to financing statements,
or any similar document in any applicable jurisdictions and (ii) execute and
deliver all intellectual property security agreements, and, in the case of each
of clause (i) and (ii) above, take all further action that may be necessary (or
that Agent may reasonably request), in order to perfect and protect the security
interest and Lien granted hereby, to create, perfect or protect the security
interest and Lien purported to be granted hereby or to enable Agent to exercise
and enforce its rights and remedies hereunder with respect to any of the
Collateral to the extent required under Section 5.7 and in each case subject to
the Subordination and Intercreditor Agreement.

SECTION 6. REMEDIAL PROVISIONS.

6.1 [Reserved].

6.2 [Reserved].

6.3 Pledged Investment Property and Pledged Collateral.

(a) [Reserved].

(b) If an Event of Default shall occur and be continuing and subject to the
terms of the Subordination and Intercreditor Agreement: (i) Agent shall have the
right to receive any and all cash dividends and distributions, payments or other
Proceeds paid in respect of the Pledged Collateral and Pledged Investment
Property and make application thereof to the Secured Obligations as set forth in
Section 6.5 hereof, (ii) Agent shall have the right to cause any or all of the
Pledged Collateral and Pledged Investment Property to be registered in the name
of Agent or its nominee and (iii) Agent or its nominee may exercise (x) all
voting, consent, corporate and other rights pertaining to such Pledged
Collateral and Pledged Investment Property at any meeting of shareholders,
partners or members, as the case may be, of the relevant Issuer or Issuers or
otherwise (or by written consent) and (y) any and all rights of conversion,

 

12



--------------------------------------------------------------------------------

exchange and subscription and any other rights, privileges or options pertaining
to such Pledged Collateral and Pledged Investment Property as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Collateral and Pledged Investment Property upon the
merger, amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate or other structure of any Issuer, or upon
the exercise by the Company or Agent of any right, privilege or option
pertaining to such Pledged Collateral and Pledged Investment Property, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Collateral and Pledged Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Agent may determine), all without Liability other than to the
extent such Liability is a result of its own willful misconduct or gross
negligence as determined by a court of competent jurisdiction in a final
non-appealable order or to account for property actually received by it, but
Agent shall have no duty to the Company to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) The Company hereby expressly and irrevocably authorizes and instructs,
without any further instructions from the Company, each Issuer of the Pledged
Collateral and Pledged Investment Property pledged by the Company hereunder to
during the existence of an Event of Default and subject to the Subordination and
Intercreditor Agreement (i) comply with any instruction received by it from
Agent in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
and the Company agrees that each Issuer shall be fully protected in so complying
and (ii) unless otherwise permitted under the Security Documents, pay any
dividends, distributions or other payments with respect to the Pledged
Collateral and Pledged Investment Property directly to Agent.

(d) In order to permit Agent to exercise the voting and other consensual rights
that it is entitled to exercise pursuant hereto and to receive all dividends and
other distributions that it is entitled to receive hereunder, during the
existence of an Event of Default and subject to the Subordination and
Intercreditor Agreement, the Company shall promptly execute and deliver (or
cause to be executed and delivered) to Agent all such proxies, dividend payment
orders and other instruments as Agent may from time to time reasonably request.

6.4 [Reserved].

6.5 Application of Proceeds. Subject to the Subordination and Intercreditor
Agreement, Agent may apply all or any part of Proceeds from the sale of, or
other realization upon, all or any part of the Collateral (after deducting all
reasonable and documented external attorneys’ and other fees and out-of-pocket
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or in any way relating to the
Collateral or the rights of Agent and any other Secured Party hereunder) in
payment of the Secured Obligations to the Trustee for application pursuant to
Section 6.05 of the Indenture, and may pay any other amount required by any
Applicable Law. Any balance of such Proceeds remaining after the Secured
Obligations shall have been Paid in Full shall be paid over to the Company or to
whomsoever may be lawfully entitled to receive the same. The parties hereto
understand and agree that the exercise of remedies hereunder with respect to
accounts arising under any Third Party Payor program may be subject to
Applicable Law.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, Agent may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, but subject to the
Subordination and Intercreditor Agreement, all rights and remedies of a secured
party under the UCC or any other Applicable Law. Without limiting the generality
of the foregoing, Agent, if an Event of Default shall occur and be continuing,
but subject to the Subordination and Intercreditor Agreement,

 

13



--------------------------------------------------------------------------------

without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Company or any other Person (all and each of which
demands, defenses (other than defense of payment), advertisements and notices
are hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give options to purchase, or otherwise dispose of
and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Agent or elsewhere upon such terms and
conditions as they may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery with assumption of any credit risk.
Agent shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in the Company, which right or equity is hereby waived and released.
The Company further agrees, at Agent’s request, if an Event of Default shall
occur and be continuing, but subject to the Subordination and Intercreditor
Agreement, to assemble the Collateral and make it available to Agent at places
which Agent shall reasonably select, whether at the Company’s premises or
elsewhere in connection with the exercise of Agent’s remedies hereunder. Agent
shall apply the net Proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable documented out-of-pocket costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of Agent hereunder, to the payment in whole or in part
of the Secured Obligations, as set forth in Section 6.5 hereof. To the extent
permitted by Applicable Law, the Company waives all claims, damages and demands
it may acquire against Agent arising out of the exercise by them of any rights
hereunder. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 calendar days before such sale or other disposition. Agent
shall not be obligated to make any sale of Collateral regardless of notification
of sale having been given. Agent may adjourn any public sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Company agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code and (B) to the extent notification of sale shall be
required by law, notification by mail of the URL where a sale will occur and the
time when a sale will commence at least ten (10) days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. The Company agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and the Company is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.

6.7 Private Sale. The Company recognizes that Agent may be unable to effect a
public sale of any or all the Pledged Collateral and Pledged Investment
Property, by reason of certain prohibitions contained in the Securities Act and
applicable state or foreign securities laws or otherwise, or may otherwise
determine that a public sale is impracticable, not desirable or not commercially
reasonable, and, accordingly, and may resort to one or more private sales
thereof to a restricted group of purchasers that will be obliged to agree, among
other things, to acquire such securities for their own account for investment
and not with a view to the distribution or resale thereof. The Company
acknowledges and agrees that any such private sale may result in prices and
other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral or Pledged
Investment Property for the period of time necessary to permit the Issuer
thereof to register such securities or other interests for public sale under the
Securities Act, or under applicable state or foreign securities laws, even if
such Issuer would agree to do so.

The Company agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the

 

14



--------------------------------------------------------------------------------

Pledged Collateral and Pledged Investment Property pursuant to this Section 6.7
and Section 6.10 hereof valid and binding and in compliance with Applicable Law.
The Company further agrees that a breach of any of the covenants contained
herein will cause irreparable injury to Agent and the other Secured Parties,
that Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained herein shall be specifically enforceable against the Company (except
as such enforceability may be limited by applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally), and the Company hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants. Until all of the
Secured Obligations are Paid in Full, the Company postpones until such date any
and all rights of contribution or subrogation upon the sale or disposition of
all or any portion of the Pledged Collateral and Pledged Investment Property by
Agent.

6.8 Deficiency. The Company shall remain liable for any deficiency if the
Proceeds of any sale or other disposition of any Collateral are insufficient to
Pay in Full the Secured Obligations and the fees and disbursements of any
attorneys employed by Agent or any other Secured Party to collect such
deficiency.

6.9 Licenses. Solely for the purpose of enabling Agent (for the benefit of the
Secured Parties) to exercise rights and remedies following and during the
continuation of an Event of Default (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral), the
Company hereby grants to Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Company) including in such license the right to use,
practice, license or sublicense any Intellectual Property now owned or hereafter
acquired by the Company, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, and (ii) an irrevocable license (without
payment of rent or other compensation to the Company) to use, operate and occupy
all Real Estate owned, operated, leased, subleased or otherwise occupied by the
Company; provided, in each case, that no such licenses shall be granted with
respect to any Excluded Property.

6.10 Disposition of Collateral. Without limiting the generality of the
foregoing, to the fullest extent not prohibited by Applicable Law, Agent may,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Company or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), upon the
occurrence and during the continuance of any Event of Default (personally or
through its agents or attorneys), but subject to the Subordination and
Intercreditor Agreement, (i) enter upon the premises where any Collateral is
located, without any obligation to pay rent, through self-help, without judicial
process, without first obtaining a final judgment or giving the Company or any
other Person notice or opportunity for a hearing on Agent’s claim or action,
(ii) collect, receive, appropriate and realize upon any Collateral and
(iii) sell, assign, convey, transfer, grant option or options to purchase and
deliver any Collateral (and enter into contractual obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Agent shall have the right, upon any such public sale or sales and,
to the extent permitted by the UCC and other Applicable Law, upon any such
private sale, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption of the Company, which right or equity is
hereby waived and released.

 

15



--------------------------------------------------------------------------------

6.11 Management of the Collateral. The Company further agrees, that, upon the
occurrence and during the continuance of any Event of Default and to the fullest
extent not prohibited by Applicable Law and, in each case, subject to the terms
of the Subordination and Intercreditor Agreement (if applicable), (i) at Agent’s
written request, it shall assemble the Collateral and make it available to Agent
at places that Agent shall reasonably select, whether at the Company’s premises
or elsewhere (including without limitation, causing any Collateral located
outside of the United States to be delivered to a location inside the United
States), (ii) without limiting the foregoing, Agent also has the right to
require that the Company store and keep any Collateral pending further action by
Agent and, while any such Collateral is so stored or kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain such Collateral in good condition, (iii) until Agent is
able to sell, assign, convey or transfer any Collateral, Agent shall have the
right to hold or use such Collateral to the extent that it deems appropriate for
the purpose of preserving the Collateral or its value or for any other purpose
deemed appropriate by Agent, and (iv) Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of Agent’s remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall not have any obligation to the Company to maintain or
preserve the rights of the Company as against third parties with respect to any
Collateral while such Collateral is in the possession of Agent.

6.12 Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, the Company or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any right or remedy with respect to
any Collateral therefor or any direct or indirect guaranty thereof All of the
rights and remedies of Agent and any other Secured Party under any Security
Document shall be cumulative, may be exercised individually or concurrently and
not exclusive of any other rights or remedies provided by any Applicable Law. To
the extent it may lawfully do so, the Company absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against Agent or any other Secured Party, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of any Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten (10) calendar days before such sale
or other disposition.

6.13 Commercially Reasonable. To the extent that any Applicable Law impose
duties on Agent to exercise remedies in a commercially reasonable manner, the
Company acknowledges and agrees that it is not commercially unreasonable for
Agent to do any of the following:

(a) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(b) fail to obtain permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Applicable Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;

(c) fail to exercise remedies against account debtors or other Persons obligated
on any Collateral or to remove Liens on any Collateral or to remove any adverse
claims against any Collateral;

 

16



--------------------------------------------------------------------------------

(d) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as the Company,
for expressions of interest in acquiring any such Collateral;

(e) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(f) dispose of assets in wholesale rather than retail markets;

(g) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(h) purchase insurance or credit enhancements to insure Agent against risks of
loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

The Company acknowledges that the purpose of this Section 6.13 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.13. Without
limitation upon the foregoing, nothing contained in this Section 6.13 shall be
construed to grant any rights to the Company or to impose any duties on Agent or
any other Secured Party that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 6.13.

SECTION 7. AGENT.

7.1 Agent’s Appointment as Attorney-in-Fact.

(a) The Company hereby irrevocably constitutes and appoints Agent and any
Affiliates, directors, partners, officers, employees, agents, counsel and
advisors thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full power and authority in the place and stead of the
Company and in the name of the Company or in its own name, for the purpose of
carrying out the terms of the Security Documents, to, upon the occurrence and
during the continuance of an Event of Default, but subject to the Subordination
and Intercreditor Agreement, take any appropriate action and to execute any
document or instrument that may be necessary or desirable to accomplish the
purposes of the Security Documents, and, without limiting the generality of the
foregoing, the Company hereby gives Agent and its Affiliates, directors,
partners, officers, employees, agents, counsel and advisors the power and right,
on behalf of the Company, without notice to or assent by the Company, to do any
of the following when an Event of Default has occurred and is continuing
(subject to the Subordination and Intercreditor Agreement and, as applicable, to
compliance by Agent with Applicable Law with respect to Accounts arising under
any Third Party Payor programs):

(i) in the name of the Company, in its own name or otherwise, take possession of
and indorse and collect any check, draft, note, acceptance or other instrument
for the payment of moneys due under any account or general intangible that is
Collateral or with respect to any other

 

17



--------------------------------------------------------------------------------

Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Agent for the purpose
of collecting any such moneys due under any account or general intangible that
is Collateral or with respect to any other Collateral whenever payable;

(ii) in the case of any Intellectual Property owned by and, in the case of
Copyrights, exclusively licensed to the Company (to the extent not constituting
Excluded Property and to the extent permitted under the applicable Intellectual
Property), execute, deliver and have recorded any document that Agent may
request in accordance with this Agreement to evidence, effect, publicize or
record Agent’s security interest in such Intellectual Property and the goodwill
and general intangibles of the Company relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Indenture (including all or any part of the premiums therefor and the
costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.7 or
Section 6.10 hereof, any document to effect or otherwise necessary or
appropriate in relation to evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and indorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against the Company with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes that are related to Collateral and, in
connection therewith, give such discharges or releases as Agent may deem
appropriate, (G) assign any Intellectual Property owned by the Company or any
Intellectual Property Licenses of the Company where the Company is the licensor
thereunder (to the extent not constituting Excluded Property and to the extent
permitted under the applicable Intellectual Property or Intellectual Property
License, as applicable) throughout the world on such terms and conditions and in
such manner as Agent shall in its sole discretion determine (except, with
respect to Trademarks, subject to reasonable quality control in favor of the
Company), including the execution and filing of any document necessary to
effectuate or record such assignment, or (H) generally, sell, assign, convey,
transfer or grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though Agent were
the absolute owner thereof for all purposes and do, at Agent’s option, at any
time or from time to time, all acts and things that Agent deems necessary to
protect, preserve or realize upon any Collateral and the Secured Parties’
security interests therein and to effect the intent of the Security Documents,
all as fully and effectively as the Company might do;

(vi) if the Company fails to perform or comply with any Contractual Obligation
contained herein, then during the existence of an Event of Default, Agent, at
its option, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such Contractual Obligation;

 

18



--------------------------------------------------------------------------------

(vii) receive and open all mail addressed to the Company and to notify postal
authorities to change the address for the delivery of mail to the Company to
that of Agent; or

(viii) use any Intellectual Property or Intellectual Property Licenses of the
Company, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
negotiable Collateral of the Company.

(b) The expenses of Agent incurred in connection with actions undertaken as
provided in this Section 7.1, from the date of payment by Agent to the date
reimbursed by the Company, shall be payable by the Company to Agent on written
demand by Agent to the Company.

(c) The Company hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of, and in accordance with, this Section 7.1. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

7.2 Authority of Agent. The Company acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Indenture and by such other agreements with respect
thereto as may exist from time to time among them, but, as between Agent and the
Company, Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Company shall not be under any obligation or entitlement to make any
inquiry respecting such authority.

7.3 Duty; Obligations and Liabilities.

(a) Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as Agent deals with similar property for its own account. The powers
conferred on Agent hereunder are solely to protect Agent’s interest in the
Collateral and shall not impose any duty upon Agent to exercise any such powers.
Agent shall be accountable only for amounts that it receives as a result of the
exercise of such powers, and neither it nor any of its Affiliates, directors,
partners, officers, employees, agents, counsel or advisors shall be responsible
to the Company or any other Person for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct, in each case, as
determined by a court of competent jurisdiction in a final non-appealable order.
In addition, Agent shall not be liable or responsible for any loss or damage to
any Collateral, or for any diminution in the value thereof, by reason of the act
or omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by Agent in good faith.

(b) No Secured Party and no Affiliates, directors, partners, officers,
employees, agents, counsel or advisors thereof shall be liable for failure to
demand, collect or realize upon any Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Company or any other Person or to take any other action
whatsoever with regard to any Collateral. The powers conferred on Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to the Company for any act

 

19



--------------------------------------------------------------------------------

or failure to act hereunder, except for their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable order.

(c) The Agent shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, the Agent
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing, (ii) shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Agent is required to exercise as directed in writing by Holders of a majority in
aggregate outstanding amount of the Notes outstanding (or by the Trustee acting
upon such direction); provided that the Collateral Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Collateral Agent to liability, for which it is not indemnified to its
satisfaction, or that is contrary to this Agreement or applicable law,
(iii) shall not be liable for any action taken or not taken by it (1) with the
consent or at the request Holders or the Trustee or (2) in the absence of its
own gross negligence, willful misconduct or (3) in reliance on a certificate of
an authorized officer of the Company stating that such action is permitted by
the terms of this Agreement and the Indenture.

(d) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (1) any statement, warranty or representation made in or in
connection with this Agreement, (2) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document, the Subordination and Intercreditor Agreement or any other
agreement, instrument or document, or the creation, perfection or priority of
any Lien purported to be created by the security interest, (5) the value or the
sufficiency of any Collateral or (6) the satisfaction of any condition set forth
in any agreement, other than to confirm receipt of items expressly required to
be delivered to the Agent.

(e) The Agent may resign at any time by giving written notice thereof to the
Company and the Trustee; provided that no such resignation shall take effect
until a successor Agent has been appointed and has agreed to act as such under
this Agreement and the Indenture. Upon notice of any such resignation, the
Company shall promptly (and no later than within 30 days) appoint a successor to
the Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations.
After any retiring Agent’s resignation as Agent, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent. If the Company fails to appoint a successor
Agent within 30 days, the Agent may (at the Company’s expense) petition a court
of competent jurisdiction to do so.

(f) No provision of the Indenture or any Security Document will require the
Agent to expend or risk its own funds or incur any financial liability in the
performance of any of its duties hereunder or under any other Security Document
or the Indenture or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it. The
Agent will be under no obligation to exercise any of its rights and powers
hereunder or under the Indenture or any other Security Document at the request
or direction of the Trustee or the Holders of a majority in aggregate principal
amount of Notes outstanding, unless it has been offered security or indemnity
reasonably satisfactory to it against any loss, liability or expense.

 

20



--------------------------------------------------------------------------------

(g) The Collateral Agent shall have no obligation whatsoever to assure that the
Collateral exists or is owned by the Company or is cared for, protected, or
insured or has been encumbered, or that the Collateral Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, maintained
or enforced or are entitled to any particular priority, or to determine whether
the Company’s property constituting collateral intended to be subject to the
Lien and security interest of the Security Documents has been properly and
completely listed or delivered, as the case may be, or the genuineness,
validity, marketability or sufficiency thereof or title thereto, or to exercise
at all or in any particular manner or under any duty of care, disclosure, or
fidelity, or to continue exercising, any of the rights, authorities, and powers
granted or available to the Collateral Agent pursuant to the Indenture or any
Security Document other than pursuant to the instructions of the Holders of a
majority in aggregate outstanding amount of the Notes outstanding in accordance
with the Indenture or as otherwise provided in the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, the Collateral Agent shall have no other duty or
liability whatsoever to the Trustee or any Holder as to any of the foregoing.

(h) Without limiting the foregoing, with respect to any Collateral located
outside of the United States (“Foreign Collateral”), the Agent shall have no
obligation to directly enforce, or exercise rights and remedies in respect of,
or otherwise exercise any judicial action or appear before any court in any
jurisdiction outside of the United States. To the extent the Holders of a
majority in aggregate outstanding amount of Notes outstanding determine that it
is necessary or advisable in connection with any enforcement or exercise of
rights with respect to Foreign Collateral to exercise any judicial action or
appear before any such court, the Holders of a majority in aggregate outstanding
amount of Notes outstanding shall be entitled to direct the Agent to appoint a
local agent for such purpose (subject to the receipt of such protections,
security and indemnities as the Agent shall determine in its sole discretion to
protect the Agent from liability).

(i) The Agent shall enjoy all the rights, benefits, protections, immunities and
indemnities granted to it under the Indenture.

SECTION 8. MISCELLANEOUS.

8.1 Amendments in Writing. The provisions of this Agreement may be waived,
modified, supplemented or amended only by an instrument in writing signed by the
Company and Agent in accordance with the procedures set forth in Article X of
the Indenture; provided, however, that annexes and schedules, as applicable, to
this Agreement may be supplemented or modified (but no existing provisions may
be modified and no Collateral may be released, except with respect to the
removal of items on the schedules in connection with a sale or other disposition
of Collateral, a merger or Acquisition, in each case, that is permitted under
the Indenture) as set forth in Section 5 and Section 8.15 hereof.
Notwithstanding anything to the contrary in the first sentence of this
Section 8.1, any time period for performance under this Agreement may be
extended, at any time, by Agent in its sole discretion. The Agent shall have no
obligation to enter into any amendment, supplement or waiver that affects its
rights, obligations, immunities or indemnities. All fees, costs and expenses
(including reasonable attorneys’ fees, costs and expenses) incurred in
connection with any amendment, supplement or waiver shall be payable by the
Company.

8.2 Notices. All notices, requests and demands to or upon Agent or the Company
hereunder shall be addressed to such party and effected in the manner provided
for in [Article XI] of the Indenture.

8.3 Indemnification by Company. The Company agrees to indemnify, pay, and hold
Agent, the other Secured Parties and the Secured Parties’ Affiliates, officers,
directors, employees, agents,

 

21



--------------------------------------------------------------------------------

and attorneys (the “Indemnitees”) harmless against losses and Liabilities to the
extent set forth in Section 7.06 of the Indenture, the terms of which are
incorporated herein by reference as though set forth fully herein. The
provisions in this Section 8.3 shall survive Payment in Full of all Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral, and termination of this Agreement.

8.4 Enforcement Expenses.

(a) The terms of Section 7.06 of the Indenture with respect to costs and
expenses are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.

(b) The agreements in this Section 8.4 shall survive Payment in Full of all
Secured Obligations, any foreclosure under, or any modification, release or
discharge of, any or all of the Collateral, and termination of this Agreement.

8.5 Nature of Remedies. All Secured Obligations of the Company and rights of
Agent and the other Secured Parties expressed herein or in any other Security
Document shall be in addition to and not in limitation of those provided by
Applicable Law but in any event subject to the Subordination and Intercreditor
Agreement. No failure to exercise and no delay in exercising, on the part of
Agent or the other Secured Parties, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

8.6 Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which and any
photocopies, facsimile copies and other electronic methods of transmission
thereof shall be deemed an original, but all of which together shall constitute
one and the same agreement.

8.7 Severability. If any provision of this Agreement or any of the other
Security Documents shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions hereof or thereof shall not in any way be affected or impaired
thereby. The parties hereto shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

8.8 Entire Agreement. Subject to the Subordination and Intercreditor Agreement,
this Agreement contains the entire understanding of the parties hereto with
respect to the matters covered hereby and supersedes any and all other written
and oral communications, negotiations, commitments and writings with respect
thereto. All Exhibits, Schedules and Annexes referred to herein are incorporated
in this Agreement by reference and constitute a part of this Agreement. If any
provision contained in this Agreement conflicts with any provision of the
Indenture, then with regard to such conflicting provisions, the Indenture shall
govern and control.

8.9 Successors; Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except, notwithstanding anything to the contrary in this Agreement or
any other Security Document, that the Company may not assign their rights or
obligations hereunder and any such purported, prohibited or attempted assignment
shall be void ab initio.

 

22



--------------------------------------------------------------------------------

8.10 Applicable Law. THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8.11 Consent to Jurisdiction; Venue.

(a) THE COMPANY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COMMERCIAL DIVISION NEW YORK STATE SUPREME COURT AND THE
FEDERAL COURTS, IN EACH CASE, SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN (AND, IN EACH CASE, THE APPLICABLE STATE AND FEDERAL APPEALS COURTS
SITTING IN THE CITY OF NEW YORK OR, IF NOT AVAILABLE OR APPLICABLE, THE STATE OF
NEW YORK), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE COMPANY AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8.11.

8.12 Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE COMPANY AND THE AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). THE COMPANY AND THE AGENT REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING

 

23



--------------------------------------------------------------------------------

CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.13 [Reserved].

8.14 Acknowledgements. The Company hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, the other Security Documents to which it is a party and the
Subordination and Intercreditor Agreement;

(b) Neither Agent nor any other Secured Party have any fiduciary relationship
with or duty to the Company arising out of or in connection with this Agreement
or any of the other Security Documents, and the relationship between the
Company, on the one hand, and Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture is created hereby or by the other Security Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Company and the Secured Parties.

8.15 [Reserved].

8.16 Releases.

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby and
this Agreement shall automatically terminate (other than those provisions
expressly surviving the Payment in Full of the Secured Obligations), all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall automatically revert to the Company. At the
request and sole expense of the Company following any such Payment in Full of
the Secured Obligations, Agent shall promptly deliver to the Company any
Collateral held by Agent hereunder, and execute and deliver to the Company such
documents as the Company shall reasonably request in writing to evidence the
termination and release of the Liens in the Collateral upon delivery of an
Officers’ Certificate and Opinion of Counsel pursuant to Section 16.02 of the
Indenture.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by the Company in a transaction permitted by the Indenture or as otherwise
provided in the Subordination and Intercreditor Agreement, then such Collateral
shall be automatically released from the Liens created hereby and this Agreement
shall automatically terminate with respect to such Collateral, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall automatically revert to the Company. At the
request and sole expense of the Company following any such release, Agent shall
promptly deliver to the Company any such Collateral held by Agent hereunder, and
execute and deliver to the Company such documents as the Company shall
reasonably request in writing to evidence the termination and release of the
Liens in such Collateral; provided that the Company shall have delivered to
Agent, with reasonable notice prior to the date of the proposed release, a
written request for release identifying the Company, together with an Officers’
Certificate and Opinion of Counsel pursuant to Section 16.02 of the Indenture.

(c) [Reserved].

 

24



--------------------------------------------------------------------------------

8.17 [Reserved].

8.18 Reinstatement. The Company agrees that, if any payment made by the Company
or other Person and applied to the Secured Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the Proceeds of
any Collateral are required to be returned by any Secured Party to the Company,
its estate, trustee, receiver or any other party, including the Company, under
any applicable bankruptcy law, state or federal law, common law or equitable
cause, then, to the extent such payment or repayment is annulled, avoided, set
aside, rescinded, invalidated, refunded, repaid or returned, any Lien or other
Collateral securing such liability with respect to the Secured Obligations shall
be and remain in full force and effect, as fully as if such payment had never
been made. If, prior to any of the foregoing, any Lien or other Collateral
securing the Company’s Secured Obligations shall have been released or
terminated by virtue of the foregoing, such Lien shall be reinstated in full
force and effect and such prior release, termination, cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any the Company in respect of any Lien or other Collateral
securing such obligation or the amount of such payment. This Section 8.18 shall
survive the termination of this Agreement pursuant to Section 8.16 or otherwise.
The provisions in this Section 8.18 shall survive Payment in Full of all Secured
Obligations, any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral, and termination of this Agreement.

8.19 [Reserved].

8.20 No Waiver by Course of Conduct. No Secured Party shall by any act, delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder or under any other Security Document shall
operate as a waiver thereof No single or partial exercise of any right, power or
privilege hereunder or under any other Security Document shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by any Secured Party of any right or remedy hereunder or any
other Security Document on any one occasion shall not be construed as a bar to
any right or remedy that such Secured Party would otherwise have on any future
occasion.

8.21 Subordination and Intercreditor Agreement. Notwithstanding anything herein
to the contrary, the Liens and security interest granted to the Collateral Agent
pursuant to or in connection with this Agreement or any other Security Document
and the exercise of any right or remedy by the Collateral Agent or any other
Secured Party hereunder or thereunder, (i) are expressly subject and subordinate
to the liens and security interests granted in favor of the First Lien Agents
and (ii) are subject in all respects to the terms and provisions set forth in
the Subordination and Intercreditor Agreement. In the event of any conflict
between any provision in this Agreement, the Indenture or any other Security
Document (other than the Subordination and Intercreditor Agreement) and a
provision in the Subordination and Intercreditor Agreement, such provision of
the Subordination and Intercreditor Agreement shall control. Any Collateral held
by (or in the possession or control of) the Facility Agent (or its agents or
bailees) or the ABL Agent (or its agents or bailees) shall be deemed to be held
by the Agent in satisfaction of the requirements of this Agreement. In addition,
any Collateral deemed held by (or in the possession or control of) the Facility
Agent (or its agents or bailees) or the ABL Agent (or its agents or bailees) as
agent and bailee in favor of Agent (for the benefit of the Secured Parties)
shall be subject to the terms of the Subordination and Intercreditor Agreement.

8.22 Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Security Documents referred to below
in the manner so indicated.

(a) The provisions of the Copyright Security Agreements, Trademark Security
Agreements, and Patent Security Agreements are supplemental to the provisions of
this Agreement and subject to the terms of the Subordination and Intercreditor
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements

 

25



--------------------------------------------------------------------------------

shall limit any of the rights or remedies of Agent hereunder. In the event of
any conflict between any provision in this Agreement and a provision in a
Copyright Security Agreement, Trademark Security Agreement or Patent Security
Agreement, such provision of this Agreement shall control.

[SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY:                   ENDOLOGIX, INC.,      a Delaware corporation,     
By:   

/s/ Vaseem Mahboob

     Name:   Vaseem Mahboob      Title:     Chief Financial Officer

 

[Signature Page to Junior Lien Security Agreement]



--------------------------------------------------------------------------------

AGENT:               WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent
     By:   

                 

     Name:      Title:

 

[Signature Page to Junior Lien Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED EQUITY AND PLEDGED DEBT INSTRUMENTS

Pledged Equity:

 

Company

(owner of

Record of

such Pledged

Equity)

   Issuer      Par Value      No. of
Shares,
Units or
Interests
Owned      Total
Shares,
Units or
Interests
Authorized
and
Outstanding      Percentage
of Shares,
Units or
Interests
Owned      Certificate
(Indicate
No.)  

N.A.

                 

Pledged Debt Instruments:

 

Company (owner

of Record of such

Pledged Debt

Instrument)

   Issuer      Description of Debt      Final
Maturity      Principal
Amount      Certificate
(Indicate
No.)  

N.A.

              



--------------------------------------------------------------------------------

SCHEDULE 1A

PLEDGED INVESTMENT PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 2

FILINGS AND PERFECTION

To be attached.



--------------------------------------------------------------------------------

SCHEDULE 3

COMPANY INFORMATION

 

COMPANY

(exact legal name)

   STATE/COUNTRY
OF
ORGANIZATION    FEDERAL
EMPLOYER
IDENTIFICATION
NUMBER    CHIEF EXECUTIVE
OFFICE    ORGANIZATIONAL
IDENTIFICATION
NUMBER

Endologix, Inc.

   Delaware    68-0328265    2 Musick, Irvine, County


of Orange, CA 92618 U.S.A.

   2338745



--------------------------------------------------------------------------------

SCHEDULE 4

PLACES OF BUSINESS / LOCATION OF COLLATERAL

 

Company

  

Location

  

Specify

Whether

Location

Has

(i) Inventory

and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

Endologix, Inc.   

2 Musick, Irvine,

County of Orange,

CA 92618 U.S.A.

   Both    Lease   

The Northwestern

Mutual Life Insurance

Company, att: William

A. Budge, 19

Hammond, Suite 501,

Irvine, California 92618

Endologix, Inc.   

33 & 35

Hammond, Irvine,

County of Orange,

CA 92618 U.S.A

  

Inventory and/or

Equipment

   Lease   

The Northwestern

Mutual Life

Insurance Company,

att: William A.

Budge, 19

Hammond, Suite

501, Irvine,

California 92618

Endologix, Inc.   

378 Commercial

Street, Malden, MA

02148

 

165 Chubb Avenue,

Lyndhurst, NJ 07071

 

1130 Commerce

Blvd, Swedesboro, NJ

08085

 

2250 Outerloop

Drive, Louisville,

KY 40219

  

Inventory

and/or

Equipment

  

Third

Party

Warehouse

   UPS Endologix, Inc.   

6 Raflles Quay

#16-01 Singapore

048580

  

Inventory

and/or

Equipment (no other

Collateral is located

at this location)

   Occupied   

Endologix Singapore

Private Limited

Endologix, Inc.   

A-311, M-Sate,

114 Beopwon-ro,

  

Inventory

and/or

   Occupied    N.A.



--------------------------------------------------------------------------------

Company

  

Location

  

Specify

Whether

Location

Has

(i) Inventory

and/or

Equipment,

(ii) Books

and

Records, or

(iii) Both

  

Interest

  

Lessor/Property

Owner/Lessee

  

Songpa-gu, Seoul,

South Korea

  

Equipment (no other

Collateral is located

at this location)

      Endologix, Inc.   

Company’s sales

representatives hold

Trunk Inventory in

their possession for

sales calls and

procedures, which

Trunk Inventory is not

held at a specific

location or locations.

 

Certain Inventory of

the Company is held

by numerous third

parties on a

consignment basis at

various locations.

  

Inventory

and/or

Equipment (no other

Collateral is located

at this location)

 

Inventory

and/or

Equipment (no other

Collateral is located

at this location)

  

N.A.

 

 

N.A.

  

N.A.

 

 

N.A.



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 6

ACCOUNTS

 

ENTITY    COUNTRY    ACCT    CURR    BANK    USE Endologix, Inc.    US   
XXXXX1702    USD    Bank of America    Operating account Endologix, Inc.    US
   XXXXX1689    USD    Bank of America    Payroll account Endologix, Inc.    US
   XXXXX5279    USD    Wells Fargo    Old Operating account Endologix, Inc.   
US    XXXXX5311    USD    Wells Fargo    Old Payroll account Endologix, Inc.   
US    XXXXX3910    USD    Bank of America    Lockbox account Endologix, Inc.   
US    XXXXX4066    USD    Bank of America    Credit Card Cash Collateral account



--------------------------------------------------------------------------------

SCHEDULE 7

REAL PROPERTY

None.



--------------------------------------------------------------------------------

SCHEDULE 8

COPYRIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9

INTELLECTUAL PROPERTY LICENSES

 

1.

Inbound Master License Agreement, dated as of May 5, 2008, by and between
SurModics, Inc. and Endologix, Inc.

 

2.

Inbound Development and OEM Device Supply Agreement, dated as of August 5, 2015,
by and between Bard Peripheral Vascular, Inc. and Endologix, Inc.

 

3.

Inbound License Agreement, dated as of June 22, 2011, by and between NorMedix,
LLC and Endologix, Inc.

 

4.

Inbound Settlement and Patent License Agreement, dated as of March 17, 2016, by
and between LifePort Sciences, LLC and Endologix, Inc.

 

5.

Inbound License Agreement, dated as of July 23, 2013, by and between Thomas L.
Fogarty and Endologix, Inc.

 

6.

Inbound Patent License and Settlement Agreement, dated June 4, 2019, by and
between Endologix, Inc. and Medtronic Vascular, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10

PATENTS

See attached.



--------------------------------------------------------------------------------

SCHEDULE 11

TRADEMARKS

See attached.